Case 2:18-cv-00950-AB-FFM Document 40 Filed 10/06/20 Page 1 of 1 Page ID #:1051



  1   Anh Nguyen (SBN 281925)
      anguyen@slpattorney.com
  2   STRATEGIC LEGAL PRACTICES
      A PROFESSIONAL CORPORATION
  3   1840 Century Park East, Suite 430                                   JS-6
      Los Angeles, CA 90067
  4   Telephone: (310) 929-4900
      Facsimile: (310) 943-3838
  5
      Attorney for Plaintiff
  6   SHERRY ROCHE
  7   Randolph Thomas Moore (SBN 120041)
      rmoore@swlaw.com
  8   SNELL & WILMER LLP
      600 Anton Boulevard, Suite 1400
  9   Costa Mesa, CA 92626
      Telephone: (714) 318-2229
10    Facsimile: (714) 427-7799
11    Attorney for Defendant
      FORD MOTOR COMPANY
12
                         UNITED STATES DISTRICT COURT
13
                       CENTRAL DISTRICT OF CALIFORNIA
14
      SHERRY ROCHE,                            Case No.: 2:18-CV-00950-AB-FFM
15
                  Plaintiffs,
16
            vs.                                [PROPOSED] ORDER GRANTING
17                                             STIPULATION TO DISMISS
      FORD MOTOR COMPANY; and                  CASE
18    DOES 1 through 10, inclusive,
19                Defendants.
20
            Based on the Parties’ joint stipulation pursuant to Fed. R. Civ. P.
21
      41(a)(1)(A)(ii) and good cause appearing, the Court GRANTS the joint
22
      stipulation and DISMISSES with prejudice the Complaint as to all parties and
23
      claims. The Clerk of Court shall terminate the case. IT IS SO ORDERED
24
25
26
      Dated: October 06, 2020         _________________________________
27                                    United States District Judge
28
